
	
		I
		111th CONGRESS
		2d Session
		H. R. 4863
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2010
			Mr. Sestak (for
			 himself and Mr. Markey of
			 Massachusetts) introduced the following bill; which was referred to
			 the Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To increase the annual amount authorized for emergency
		  assistance under the Low-Income Home Energy Assistance Act of
		  1981.
	
	
		1.Emergency
			 assistanceSection 2602(e) of
			 the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621(e)) is
			 amended by striking $600,000,000 and inserting
			 $750,000,000.
		
